UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-4546



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ANTONIO MORENO GONZALES,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Frank W. Bullock, Jr.,
District Judge. (CR-04-329)



Submitted:   June 28, 2006                 Decided:   July 19, 2006


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, John A. Dusenbury, Jr.,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Anna Mills Wagoner, United States Attorney, Sandra J.
Hairston, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            A jury convicted Antonio Moreno Gonzales on charges of

possession with intent to distribute 5931.9 grams of cocaine

hydrochloride and possession of a firearm in furtherance of a drug

trafficking crime, in violation of 21 U.S.C. § 841(a)(1) (2000) and

18 U.S.C. § 924(c)(1) (2000), respectively.                   The district court

sentenced    Gonzales     to   a   total    of    120    months’    imprisonment.

Gonzales now appeals, challenging only the district court’s denial

of his motion to suppress evidence seized incident to his arrest.

            In denying Gonzales’ motion to suppress, the district

court   found   that     the   police    officers       possessed   a   reasonable

articulable     suspicion      that      Gonzales       was   engaged    in   drug

trafficking.       The district court further found that, based on the

totality of the circumstances, the officers reasonably approached

Gonzales’ vehicle with their weapons drawn and, after observing

Gonzales    make    a   movement   toward       his   waist   consistent   with   a

“weapons check,” handcuffed Gonzales and placed him on the ground.

Moreover, the district court found that, once Gonzales’ firearm

became visible, the officers had probable cause to arrest Gonzales.

            On appeal, Gonzales claims the officers converted the

encounter into a custodial arrest prior to the point at which his

concealed firearm became visible.           We review the factual findings

underlying a motion to suppress for clear error, and the district

court’s legal determinations de novo.                   See Ornelas v. United


                                        - 2 -
States, 517 U.S. 690, 699 (1996).              When a suppression motion has

been denied, we review the evidence in the light most favorable to

the Government.        See United States v. Seidman, 156 F.3d 542, 547

(4th Cir. 1998).

              “An officer may, consistent with the Fourth Amendment,

conduct   a    brief,    investigatory     stop    when   the    officer    has   a

reasonable, articulable suspicion that criminal activity is afoot.”

Illinois v. Wardlow, 528 U.S. 119, 123 (2000); see Terry v. Ohio,

392 U.S. 1, 30 (1968).       To conduct a Terry stop, there must be “at

least a minimal level of objective justification for making the

stop.”    Wardlow, 528 U.S. at 123.            Reasonable suspicion requires

more than a hunch but less than probable cause and may be based on

the collective knowledge of officers involved in an investigation.

Id. at 123-24; see also United States v. Hensley, 469 U.S. 221, 232

(1985).

              In assessing police conduct in a Terry stop, we look to

the totality of the circumstances.             United States v. Sokolow, 490

U.S. 1, 8 (1989).        An officer conducting a lawful Terry stop may

take steps reasonably necessary to protect his personal safety and

to   maintain    the    status   quo   during     the   course   of   the   stop.

Maryland v. Wilson, 519 U.S. 408, 413-15 (1997); Hensley, 469 U.S.

at 235.   Moreover, a brief but complete restriction of liberty is

permitted under Terry. United States v. Moore, 817 F.2d 1105, 1108

(4th Cir. 1987).       A show of force, including the drawing of weapons


                                       - 3 -
or handcuffing, does not necessarily connote an arrest. See United

States v. Sullivan, 138 F.3d 126, 131-32 (4th Cir. 1998); United

States v. Sinclair, 983 F.2d 598, 602 (4th Cir. 1993); United

States v. Crittendon, 883 F.2d 326, 328 (4th Cir. 1989).

            With these principles in mind, and after a careful review

of the record, we conclude that the district court did not err in

denying Gonzales’ motion to suppress.         Accordingly, we affirm the

district court’s judgment.    We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                   - 4 -